                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RAMON RIOS-DAVILA,                              No. 4:19-CV-01910

                  Plaintiff.                        (Judge Brann)

          v.

    JOHN WETZEL, et al.,

                  Defendants.

                                MEMORANDUM OPINION

                                  NOVEMBER 20, 2019

I.       BACKGROUND

         Plaintiff Ramon Rios-Davila, a Pennsylvania state prisoner incarcerated at

SCI-Mahanoy in Frackville, Pennsylvania, filed this civil rights action pursuant to

42 U.S.C. § 1983 alleging that he is being incarcerated in excess of his maximum

date of release.1 Plaintiff alleges that his original maximum date of release has

changed from August 11, 2018 to September 19, 2020, which is a violation of his

rights.2 Plaintiff has also filed a motion to proceed in forma pauperis3 and, for

screening purposes, that motion will be granted.




1
     ECF No. 1.
2
     See id. at 2-3.
3
     ECF No. 2.
II.      DISCUSSION

         Sections 1915(e)(2) and 1915A require a court to review complaints prior to

service in cases in which a plaintiff is proceeding in forma pauperis and in which a

plaintiff is incarcerated.4 The Court must sua sponte dismiss any claim that is

frivolous, is malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. This

action is subject to sua sponte screening for dismissal under 28 U.S.C. §§

1915(e)(2)(B) and 1915A because Plaintiff is proceeding in forma pauperis and is

also incarcerated.

         To survive sua sponte screening for failure to state a claim, the complaint

must allege “sufficient factual matter” to show that the claim is facially plausible.5

“‘A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.’”6 “[A] pleading that offers ‘labels or conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’”7 In

determining whether a complaint states a plausible claim for relief, this Court must




4
      See 28 U.S.C. §§ 1915(e)(2), 1915A.
5
      Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
6
      Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Ashcroft v.
      Iqbal, 556 U.S. 662, 678 (2009)).
7
      Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
                                                  2
“accept all factual allegations in the complaint as true and draw all reasonable

inferences in the plaintiff’s favor.”8

       Given Plaintiff’s allegation regarding his detention past his maximum

release date, the Court construes his claim to be one challenging the execution of

his sentence. Such a claim by a state prisoner must be brought as a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254 and is not cognizable in a

complaint brought pursuant to 42 U.S.C. § 1983.9 Furthermore, as Plaintiff

requests, in addition to his immediate release, monetary damages, such relief

would be barred pursuant to Heck v. Humphrey, 512 U.S. 477, 486–87 (1994),

which bars monetary damage claims unless the allegedly unconstitutional

imprisonment has been, inter alia, reversed on appeal or called into question by the

issuance of a writ of habeas corpus.

       As such, Plaintiff’s complaint fails to state a claim upon which relief may be

granted and must be dismissed. To the extent that Plaintiff wishes to challenge the

execution of his sentence, he must file a separate petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254.




8
    Alpizar-Fallas v. Favero, 908 F.3d 910, 914 (3d Cir. 2018).
9
    See Preiser v. Rodriquez, 411 U.S. 475, 488–89 (1973) (holding that prisoner challenging
    validity of his confinement on federal constitutional grounds must rely on federal habeas
    corpus statute, which Congress specifically designed for that purpose, rather than broad
    language of § 1983); Coady v. Vaughn, 251 F.3d 480, 484-85 (3d Cir. 2001) (noting that state
    prisoners who wish to challenge the execution of their sentence must proceed under § 2254).
                                               3
III.    CONCLUSION

        For the foregoing reasons, this Court will grant Plaintiff’s motion to proceed

in forma pauperis but dismiss the complaint without prejudice for failure to state a

claim upon which relief may be granted.10 An appropriate Order follows.



                                                      BY THE COURT:



                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge




10
     The Court will decline to grant Plaintiff leave to file an amended complaint because Plaintiff’s
     claim for relief is not cognizable in a complaint brought pursuant to § 1983 and instead must
     be brought as a separate petition for writ of habeas corpus pursuant to § 2254.
                                                  4
